Citation Nr: 9922017	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-13 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to accrued benefits based on a claim for 
service connection for lung cancer.

2.  Entitlement to accrued benefits based on a claim for 
service connection for prostate cancer.


REPRESENTATION              

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1969.  He died on December [redacted], 1994.  The 
appellant is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on December [redacted], 1994.

3.  At the time of his death the veteran did have a pending 
claim for service connection for lung cancer.

4.  The regulation establishing presumptive service 
connection for prostate cancer based on Agent Orange exposure 
became effective on November 7, 1996.

5.  Prostate cancer was not present in service and did not 
become manifest until many years after service.


CONCLUSIONS OF LAW

1.  The requirements for accrued benefits for service 
connection for lung cancer have been met.  38 U.S.C.A. §§ 
5101, 5121 (West 1991 and Supp. 1998).

2.  The requirements for accrued benefits for service 
connection for prostate cancer have not been met.  38 
U.S.C.A. §§ 5101, 5121 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to accrued benefits based on a claim for 
service connection for lung cancer.

The Board must observe that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) construed the provisions of 38 
U.S.C.A. § 5121 and 38 U.S.C. § 5101(a), and concluded that, 
in order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  The Federal 
Circuit held that § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  As 
regards § 5121(a), it refers to a particular species of 
benefit-accrued benefits-and governs the hierarchy of 
eligibility for such benefits upon the death of the veteran.

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Federal Circuit also noted that this conclusion comports with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).  A consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  

38 C.F.R. § 3.155 provides that any communication or action, 
indicating an intent to apply for benefits from a claimant 
may be considered an informal claim.  The veteran first 
claimed service connection for prostate and bone cancer in 
March 1994.  Medical evidence first indicated lung cancer in 
August 1994.  In a statement dated October 25, 1994 the 
veteran reported that he had lung cancer.  In a statement 
dated November 28, 1994 the veteran stated that he wished to 
claim service connected compensation for all his cancers.  
The veteran died on December [redacted], 1994.

The Board concludes that the veteran's statement, dated 
November 28, 1994, constituted an informal claim for service 
connection for lung cancer.  His communications with VA from 
March 1994 until November 28, 1994 do not constitute informal 
claims for this disorder.  The record shows there was an 
informal claim for this benefit pending at the veteran's 
death.  Thus the threshold element for a valid claim for 
accrued benefits as interpreted in Jones is met with respect 
to this portion of the accrued benefits claim.

The appellant was granted service connection for the cause of 
the veteran's death by a rating decision of May 1996.  This 
decision was based on the theory that the medical evidence 
was inconclusive as to whether the veteran's lung cancer was 
the primary site or metastasis of prostate cancer.  The Board 
concludes that, following the reasoning of the May 1996 
rating decision, service connection for lung cancer is should 
be awarded, and so accrued benefits are warranted.


2.  Entitlement to accrued benefits based on service 
connection for prostate cancer.

The veteran's claim for service connection for prostate 
cancer due to Agent Orange exposure was received in March 
1994.  In May 1994, he was accorded a VA examination.  The 
diagnosis was metastatic prostate cancer with status post 
radical prostatectomy in May 1992 and status post radiation 
therapy.  In August 1994, A rating decision denied service 
connection for prostate cancer.  The veteran entered a notice 
of disagreement with this decision on October 25, 1994.  He 
appealed the rating decision on November 28, 1994.  He died 
on December [redacted], 1994.

A veteran who, during active service, served in Vietnam and 
has a disease listed in 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to an 
herbicide agent, including Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The list of 
diseases under 38 C.F.R. § 3.309(e) has been amended to 
include prostate cancer.  The regulation establishing 
presumptive service connection for prostate cancer based on 
herbicide exposure became effective on November 7, 1996.

Under 38 U.S.C.A. § 5101(a) (West 1991), "[a] specific claim 
in the form prescribed by the Secretary ... must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary." (Emphasis 
added).  Applications for accrued benefits are governed by 38 
U.S.C. § 5121 (West 1991).  Reading these two sections 
together compels the conclusion, according to Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998), that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.

In this case, the veteran had a claim for service connection 
for prostate cancer pending at the time of his death.  
Subsequently, the appellant also filed for a claim for 
accrued benefits.  The appellant was granted service 
connection for the cause of the veteran's death by a rating 
decision of May 1996.  This decision was based on the theory 
that the medical evidence was inconclusive as to whether the 
veteran's lung cancer was the primary site or metastasis of 
prostate cancer.  At that time prostate cancer was not a 
presumptive disorder for Agent Orange exposed veterans.  As 
the veteran had a claim pending for service connection for 
prostate cancer, based on exposure to Agent Orange, at the 
time of his death the Board will also consider whether the 
appellant is entitled to accrued benefits on that basis.  

To establish service connection for a disability, the 
evidence must show that the disability began in service, or 
if preexisting service, that it was aggravated therein. 38 
U.S.C.A. § 1110 (West 1991 and Supp. 1998).  When certain 
chronic disorders, including cancer, become manifest to a 
compensable degree within one year after separation from 
service, they are presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Such presumption 
may be rebutted by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d) (1998).  Moreover, service connection may 
be granted for any disease diagnosed after military service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The service medical records, including his separation 
examination report dated in October 1969, and records within 
one year thereafter disclose no pertinent evidence of 
prostate cancer.  Not until numerous years after his service 
discharge were there any clinical findings of prostate 
cancer.  The first diagnosis was in April 1992.  Nothing in 
the claims folder establishes that the veteran's prostate 
cancer is etiologically related to an incident, event, 
disease or injury during service.  While the appellant may 
assert that the veteran's prostate cancer originated in 
service, she is not qualified to render an opinion on the 
date of onset or etiology of a disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a lay person, she does 
not have the medical expertise needed to diagnosis a 
condition or to express an opinion as to the onset and 
etiology of a disease.  Therefore, her assertions relating to 
the onset of the veteran's prostate cancer do not constitute 
competent evidence needed to support the claim.

The diseases listed under 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that peripheral neuropathy must be 
manifested within a year after the last herbicide exposure.  
38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an 
herbicide agent during active service, the diseases listed at 
38 C.F.R. § 3.309(e ) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  The list of diseases 
listed under 38 C.F.R. § 3.309(e) was amended to include 
prostate cancer.  The regulation establishing presumptive 
service connection for prostate cancer based on herbicide 
exposure became effective on November 7, 1996. 38 C.F.R. § 
3.309(e).

Regarding the above regulation concerning presumptive service 
connection for prostate cancer due to Agent Orange exposure, 
the Board initially observes that the veteran's claim based 
on herbicide exposure did not survive his death in December 
1994.  See Johnson v. West, No. 96-587 (U.S. Vet. App. May 
22, 1998).  It, therefore, follows that his death precluded 
the application of the amendment to the regulation, 38 C.F.R. 
§ 3.309 (e), which became effective in November 1996.  
Because the veteran had no entitlement to service connection 
for prostate cancer during his lifetime, it follows that the 
appellant can have no entitlement to accrued benefits as her 
eligibility is based on the veteran's.


ORDER

Entitlement to accrued benefits for service connection for 
lung cancer is granted.
Entitlement to accrued benefits for service connection for 
prostate cancer is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

